MEMORANDUM **
Stivan Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We dismiss the petition for review for lack of jurisdiction.
Singh contends that the IJ’s failure to grant two continuances violated due process. Because Singh failed to raise this issue before the BIA, we lack jurisdiction to consider it on appeal. See Agyeman v. INS, 296 F.3d 871, 877 (9th Cir.2002) (exhaustion requirement applies to claim that alien was denied a full and fair hearing).
We also lack jurisdiction to consider Singh’s ineffective assistance of counsel claim, see Grava v. INS, 205 F.3d 1177, 1182 (9th Cir.2000), Singh’s claim that the IJ’s adverse credibility finding was flawed, and the IJ’s failure to apprise Singh of the availability of relief under Article 3 of the Convention Against Torture, because Singh failed to raise these issues with the BIA. See Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994) (holding that challenges to procedural errors correctable by the administrative tribunal must be exhausted before this Court undertakes review).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.